DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Particularly, Claim 43 suggests a play apparatus comprising a pair of devices, each device comprising: a transmission module, a receiver module; however, it is unclear in regards to whether such limitations are actually claiming a structure/apparatus (physical component of the system) or a module/software/function performing a set of instructions (software per se).  Software or modules are a set of instructions/function call of code and not physical components of a apparatus or each of the pair of devices e.g. fails to provide additional limitations that further limit the claimed "apparatus" and/or device (see applicant ¶ 86).  The claim should be amended to properly claim the statutory class e.g. and by way of example the apparatus/system 
Claim 47-48 suggest a media sequence module; however, it is unclear in regards to whether such limitations are actually claiming a structure/apparatus (physical component of the system) or a module/software/function performing a set of instructions (software per se).  Software or modules are a set of instructions/function call of code and not physical components of a apparatus or each of the pair of devices e.g. fails to provide additional limitations that further limit the claimed "apparatus" and/or device (see applicant ¶ 86).  The claim should be amended to properly claim the statutory class e.g. and by way of example the apparatus/system such that the transmission module and receiver module is embodied in a non-transitory computer-readable medium of the apparatus or of each pair of devices.  Appropriate correction is required.
Claim 49 suggest the transmission module; however, it is unclear in regards to whether such limitations are actually claiming a structure/apparatus (physical component of the system) or a module/software/function performing a set of instructions (software per se).  Software or modules are a set of instructions/function call of code and not physical components of a apparatus or each of the pair of devices e.g. fails to provide additional limitations that further limit the claimed "apparatus" and/or device (see applicant ¶ 86).  The claim should be amended to properly claim the statutory class e.g. and by way of example the apparatus/system such that the transmission module and receiver module is embodied in a non-transitory computer-readable medium of the apparatus or of each pair of devices.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43-44, 46-47, 49-53, 55, 57, 59, 61-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinreich (US 5,041,044).
(Note: It has been held that the recitation that an element is "adapted to", “capable of”, “operable to” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  It is suggested that "operable to" be changed to other language to positively claim the function such as “configured to.”)
Claim 43:  Weinreich teaches a play apparatus comprising a pair of devices (abstract, Fig. 1, Col. 2:61-64 (each pair of devices are the same)), each device comprising: a capture arrangement configured to capture an object (combination turntable table and housing)(Abstract, Col. 4:9 -Col. 5:58); an object detector operable to detect that the object has been captured (Col. 3:45-65, has magnet sensor to detect that a particular object has been captured, Col. 5:25-30); a transmission module operable to transmit a release signal (Col. 3:63-66, Col. 4:9 -Col. 5:58); a receiver module operable to receive a release signal (Col. 3:63-66, Col. 4:9 -Col. 5:58); and a release actuator (door) operable to release the captured object (Col. 3:1-5, Col. 3:34-45), wherein a first device of the pair of devices is operable to: respond to detection of capture by the first device of a first object, transmit a first release signal configured to cause a second device of the pair of devices to release a second object (Col. 3:45-65, Col. 4:9 -Col. 5:58); and withhold the first object until releasing it, responsive to receipt of a second release signal configured to indicate that another object has been captured by the second device (Col. 4:9 -Col. 5:58).
Claim 53:  Weinreich teaches a method comprising the steps: capture a first object by a first device (Abstract, Col. 4:9 -Col. 5:58, Col. 4:9 -Col. 5:58); detect that the first object has been captured by the first device (Col. 3:45-65, Col. 5:25-30, Col. 4:9 -Col. 5:58); responsive to the detection, transmit a first release signal from the first device configured to cause a second device to release a second object (Col. 3:45-65, Col. 4:9 -Col. 5:58); and withholding of the first object by the first device until releasing it responsive to receipt of a second release signal configured to indicate that another object has been captured by the second device (Col. 3:45-65, Col. 4:9 -Col. 5:58).
Claims 44 and 62:  Weinreich teaches wherein the capture arrangement comprises a cavity configured to conceal the captured object until it is revealed by its release (Col. 4:9 -Col. 5:58, the turntable having the captured object turns to fully conceal the object until it is revealed).
Claims 46 and 61:  Weinreich teaches wherein the second device is operable to: receive the first release signal transmitted by the first device; responsive to the first release signal, release the second object; detect that the other object has been captured by the second device; and responsive to the detection of the capture of the other object by the second device, transmit the second release signal to the first device (Col. 4:9 -Col. 5:58).
Claims 47 and 59:  Weinreich teaches further comprising a media sequence module operable to generate a media sequence having a duration corresponding to latency from the transmission of the first release signal to the release of the second object, for output by a media output device (Fig. 6, Col. 4:9 -Col. 5:58, Col. 5:32-58).
Claim 49:  Weinreich teaches wherein each device comprises an attribute detector operable to detect an attribute of an object upon its capture and wherein the transmission module of the first device is further operable to transmit a first attribute signal configured to cause the second device to apply the attribute to the second object (Col. 3:45-65, Col. 5:25-30, Col. 4:9 -Col. 5:58, particular the object detector is the attribute detector and detects a unique magnetic pattern of an object upon its capture, wherein such a unique pattern is transmitted to apply the attribute to the second object.  For example, the unique pattern is match to a second object of a plurality of objects in the second device so as to identify the identical match to the first object).
Claims 50-51:  Weinreich teaches wherein each device comprises an attribute actuator operable to apply an attribute to an object, such as imparting a force to the object (Col. 3:45-65, Col. 5:25-30, Col. 4:9 -Col. 5:58, Weinreich teaches each turntable capturing the objects are configured to move via a motor).
Claim 52:  Weinreich teaches wherein applying the attribute comprises selecting an object to release from a plurality of objects captured in the device from which the selection is made (Col. 3:45-65, Col. 5:25-30, Col. 4:9 -Col. 5:58, Weinreich teaches the device select an object from a plurality of objects by matching an attribute of the object to a captured object and moving the turntable of objects to the selected object for release of said selected object).
Claim 55:  Weinreich teaches further comprising the step of outputting to a user of the first device an indication of the second object having been released by the second device in response to the first release signal (Fig. 6, Col. 4:9 -Col. 5:58, Col. 5:32-58, media such as sound and/or lights are outputting to the user during the sequence including the capture and release as illustrated in Fig. 6 and cited portions).
Claim 57:  Weinreich teaches the step of outputting to a user of the first device an indication of an object being captured by the second device (Fig. 6, Col. 4:9 -Col. 5:58, Col. 5:32-58, media such as sound and/or lights are outputting to the user during the sequence including the capture and release as illustrated in Fig. 6 and cited portions).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinreich (US 5,041,044) in view of Saffer (US 4,844,475).
Claims 45 and 54:  Weinreich teaches the above, but lacks explicitly suggesting wherein the release actuator is operable to release the captured object by ejecting it and/or the step of releasing the first object comprises ejecting it.  Weinreich at least .

Claims 48 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinreich (US 5,041,044) in view of Lau (US 6,359,549).
Claims 48 and 60:  Weinreich teaches the above, but lacks explicitly suggesting further comprising a media sequence module operable to (provide the step of) generate a media sequence responsive to user input, between the detection of the capture of the first object and the release of the second object, for output by a media output device.  Weinreich at least teaches providing a media sequence to the user (see above) and that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Lau teaches an apparatus including a media sequence module operable to generate a media sequence 
	In regards “between the detection of the capture of the first object and the release of the second object”, the combination of Weinreich in view of Lau teaches manually triggering or activating a media sequence; therefore, it is clear or understood that the user can provide a user input to trigger a media sequence that is provided between the detection of the capture of the first object and the release of the second object e.g. the user can provide a user input to active the sequence at that time.

Allowable Subject Matter
Claims 56 and 58 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715